                   Case 19-11299-LSS              Doc 238       Filed 08/07/19         Page 1 of 56



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )          Chapter 11
                                                        )
SPORTCO HOLDINGS, INC., et al.,1                        )          Case No. 19-11299 (LSS)
                                                        )
                             Debtors.                   )          (Jointly Administered)
                                                        )          Re: Docket Nos. 8, 51, & 160

      FINAL ORDER (I) APPROVING THE DEBTORS’ POSTPETITION FINANCING,
     (II) AUTHORIZING THE DEBTORS CONTINUED USE OF CASH COLLATERAL,
     (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
             EXPENSE STATUS, (IV) GRANTING ADEQUATE PROTECTION TO
            THE PREPETITION LENDERS, (V) MODIFYING AUTOMATIC STAY,
                       AND (IV) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”) of SportCo Holdings, Inc. and certain of its wholly-

owned direct and indirect subsidiaries, as debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), seeking entry of an

order (this “Final Order”)2 pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2),

364(c)(3), 364(d), 364(e), and 507 of chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the Local Bankruptcy Rules for the

United States Bankruptcy Court the District of Delaware (the “Local Rules”), inter alia:

           (i)      authorizing the Debtors to obtain senior secured postpetition financing on a

superpriority basis consisting of a senior secured superpriority revolving credit facility in the

aggregate principal amount of up to $25,000,000 (the “DIP Facility,” and all amounts extended

under the DIP Facility, the “DIP Loans”) pursuant to the terms and conditions of that certain
1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.
2
    Unless otherwise expressly indicated, capitalized terms shall have the meanings set forth in this Final Order.
               Case 19-11299-LSS       Doc 238      Filed 08/07/19   Page 2 of 56



Debtor-In-Possession Loan and Security Agreement (as the same may be amended, restated,

supplemented, or otherwise modified from time to time, the “DIP Agreement”), by and among

the Debtors, Bank of America, N.A., as administrative agent and collateral agent (in such

capacity, the “DIP Agent”), and the other lenders party thereto (the “DIP Lenders” and

collectively with the DIP Agent and the other “Secured Parties” as defined in the DIP

Agreement, the “DIP Secured Parties”), substantially in the form of Exhibit A, attached to the

Motion;

       (ii)     authorizing the Debtors to execute and deliver the DIP Agreement and any other

agreements and documents related thereto (collectively, with the DIP Agreement, the “DIP

Documents”) and to perform such other acts as may be necessary or desirable in connection with

the DIP Documents;

       (iii)    authorizing the use of proceeds of the DIP Facility extended to the Debtors as

expressly provided in the DIP Documents and consistent with the Approved Budget and to allow

a “creeping roll up” of Prepetition ABL Obligations outstanding under the Prepetition ABL

Agreement pursuant to the procedures set forth below;

       (iv)     granting the DIP Facility and all obligations owing thereunder and under the DIP

Documents or otherwise to the DIP Secured Parties (collectively, and including all “Obligations”

as described in the DIP Agreement, the “DIP Obligations”) allowed superpriority administrative

expense claim status in each of the Chapter 11 Cases and any Successor Cases;

       (v)      granting to the DIP Agent, for the benefit of the DIP Secured Parties under the

applicable DIP Documents, automatically perfected security interests in and liens on all of the

DIP Collateral, including, without limitation, all property constituting “Cash Collateral” as




                                                2
                 Case 19-11299-LSS        Doc 238      Filed 08/07/19    Page 3 of 56



defined in section 363(a) of the Bankruptcy Code, which liens shall be subject to the priorities

set forth herein;

        (vi)      authorizing and directing the Debtors to pay the principal, interest, fees, expenses

and other amounts payable under the DIP Documents as such become due, including, without

limitation, continuing commitment fees, unused line fees, closing fees, the reasonable fees and

disbursements of the DIP Secured Parties’ attorneys, advisors, accountants and other consultants,

all to the extent provided in, and in accordance with, the DIP Documents;

        (vii)     authorizing the Debtors to use the Prepetition Collateral, including the Cash

Collateral of the Prepetition Secured Parties under the Prepetition Documents, and providing

adequate protection to the Prepetition Secured Parties for any diminution in value of their

respective interests in the Prepetition Collateral, including the Cash Collateral; and

        (viii)    vacating and modifying the automatic stay imposed by section 362 of the

Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

the DIP Documents and this Final Order.

        The initial hearing on the Motion having been held by this Court on June 11, 2019 (the

“Interim Hearing”), and the Court having entered on June 13, 2019, the Interim Order (I)

Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense

Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying the

Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No.

51] (the “Interim Order”); and the Court having entered on July 16, 2019 the Bridge Order

Amending the Court’s Interim Order (I) Authorizing the Debtors to Obtain Postpetition

Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and



                                                   3
             Case 19-11299-LSS        Doc 238      Filed 08/07/19   Page 4 of 56



Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to

the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and

(VII) Granting Related Relief [Docket No. 160] (the “First Bridge Order”); and the Court having

entered on July 29, 2019 the Second Bridge Order Amending the Court’s Interim Order (I)

Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense

Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic

Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 209] (the

“Second Bridge Order,” together with the First Bridge Order, the “Bridge Orders” and, together

with the Interim Order and this Final Order, the “DIP Financing and Cash Collateral Orders”);

and the final hearing on the Motion having been held by this Court on August 6, 2019 (the “Final

Hearing” and, together with the Interim Hearing, the “Hearings”);

       The Court having considered the Motion, the exhibits attached thereto, the Declaration of

Bradley P. Johnson in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings

[Docket No. 9], the DIP Documents, and the evidence submitted and argument made at the

Hearings; and notice of the Hearings having been given in accordance with Bankruptcy Rules

2002, 4001(b), (c) and (d), and all applicable Local Rules; and the Hearings having been held

and concluded; and all objections, including the Objection of the Official Committee of

Unsecured Creditors to the Motion of the Debtors for Entry of Interim and Final Orders (I)

Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense

Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying the

Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No.



                                               4
               Case 19-11299-LSS             Doc 238       Filed 08/07/19       Page 5 of 56



130] and the Supplemental Objection of the Official Committee of Unsecured Creditors to the

Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to

Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)

Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting

Adequate Protection to the Prepetition Lenders, (V) Modifying the Automatic Stay, (VI)

Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 146] (together the

“Committee Objections”, to the relief requested in the Motion having been withdrawn, resolved

or overruled by the Court; and it appearing that approval of the final relief requested in the

Motion is fair and reasonable and in the best interests of the Debtors, their estates and all parties-

in-interest, and is essential for the continued operation of the Debtors’ businesses and the

preservation of the value of the Debtors’ assets; and it appearing that the Debtors’ entry into the

DIP Agreement is a sound and prudent exercise of the Debtors’ business judgment; and after due

deliberation and consideration, and good and sufficient cause appearing therefor;


BASED UPON THE RECORD ESTABLISHED AT THE HEARINGS, THE COURT

MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:3


        A.       Petition Date. On June 10, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for District of Delaware (the “Court”).




3
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                       5
              Case 19-11299-LSS         Doc 238         Filed 08/07/19   Page 6 of 56



       B.      Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107

and 1108 of the Bankruptcy Code.

       C.      Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases,

the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and

1334. Venue for the Chapter 11 Cases and proceedings on the DIP Motion is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       D.      Committee Formation. On June 17, 2019, the United States Trustee for the

District of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors

in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code (the “Committee”)

[Docket No. 58].

       E.      Notice. Notice of the Hearings and the relief requested in the Motion has been

provided by the Debtors, whether by facsimile, electronic mail, overnight courier or hand

delivery, to certain parties-in-interest, including: (i) the U.S. Trustee, (ii) those entities or

individuals included on the Debtors’ list of thirty largest unsecured creditors on a consolidated

basis, (iii) counsel to the Prepetition Agents, (iv) counsel to the Committee and (v) all other

parties entitled to notice under the Local Rules.

       F.      Debtors’ Stipulations.      After consultation with their attorneys and financial

advisors, and without prejudice to the rights of parties-in-interest as set forth in paragraph 40

hereof, the Debtors, on their behalf and on behalf of their estates, admit, stipulate, acknowledge,

and agree as follows (paragraphs F(i) through F(xii) below are referred to herein, collectively, as

the “Debtors’ Stipulations”):




                                                    6
             Case 19-11299-LSS          Doc 238      Filed 08/07/19    Page 7 of 56



               (i)     Prepetition ABL Facility. Pursuant to that certain Third Amended and

Restated Loan and Security Agreement dated as of September 28, 2012 (as amended, restated,

supplemented, or otherwise modified from time to time, the “Prepetition ABL Agreement,” and

collectively with any other agreements and documents executed or delivered in connection

therewith, including, without limitation, certain mortgages on real property owned by the

Debtors, each as may be amended, restated, supplemented, or otherwise modified from time to

time, the “Prepetition ABL Documents”), among Bonitz Brothers, Inc., Ellett Brothers, LLC,

Evans Sports, Inc., Jerry’s Sports, Inc., Outdoor Sports Headquarters, Inc., and Simmons Gun

Specialties, Inc. (collectively, the “Prepetition Borrowers”), Bank of America, N.A., as

administrative agent and collateral agent (in such capacity, the “Prepetition ABL Agent”), and

the lenders party thereto (the “Prepetition ABL Lenders,” and collectively with the Prepetition

Agent and the other “Secured Parties” as defined in the Prepetition ABL Agreement, the

“Prepetition ABL Parties”), the Prepetition ABL Lenders provided revolving credit and other

financial accommodations to the Prepetition Borrowers pursuant to the Prepetition ABL

Documents (the “Prepetition ABL Facility”).

               (ii)    Prepetition ABL Obligations. The Prepetition ABL Facility provided the

Prepetition Borrowers with, among other things, a Revolver Commitment (as defined in the

Prepetition ABL Agreement).        As of the Petition Date, the aggregate principal amount

outstanding under the Prepetition ABL Facility was not less than $23,056,470.93 (collectively,

together with accrued and unpaid interest, any fees, expenses and disbursements (including,

without limitation, attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees and financial

advisors’ fees, and related expenses and disbursements), treasury, cash management, bank

product, indemnification obligations, guarantee obligations, and other charges, amounts and



                                                 7
             Case 19-11299-LSS          Doc 238      Filed 08/07/19    Page 8 of 56



costs of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing,

due, owing, or chargeable in respect of any of the Debtors’ obligations pursuant to the

Prepetition ABL Documents, including all “Obligations” as defined in the Prepetition ABL

Agreement, and all interest, fees, costs and other charges allowable under section 506(b) of the

Bankruptcy Code, the “Prepetition ABL Obligations”).

               (iii)   Prepetition ABL Liens and Prepetition ABL Collateral. As more fully set

forth in the Prepetition ABL Documents, prior to the Petition Date, the Prepetition Borrowers

granted to the Prepetition ABL Agent (for the benefit of the Prepetition ABL Parties) a first

priority security interest in and continuing lien on (the “Prepetition ABL Liens”) substantially all

their Property (as defined in the Prepetition ABL Agreement) of such Prepetition Borrowers

whether then owned or existing or thereafter acquired or arising (collectively, the “Prepetition

ABL Collateral”).

               (iv)    Prepetition Term Loan Facility. Pursuant to that certain Second Lien Loan

and Security Agreement dated as of September 28, 2012 (as amended, restated, supplemented, or

otherwise modified from time to time in accordance with the terms hereof and the Intercreditor

Agreement     (the “Prepetition Term Loan Agreement,” and collectively with any other

agreements and documents executed or delivered in connection therewith, each as may be

amended, restated, supplemented, or otherwise modified from time to time, the “Prepetition

Term Loan Documents,” and together with the Prepetition ABL Documents and the Intercreditor

Agreement, the “Prepetition Documents”) by and among the Prepetition Borrowers, Prospect

Capital Corporation, as administrative agent and collateral agent (in such capacity, the

“Prepetition Term Loan Agent,” and together with the Prepetition ABL Agent, the “Prepetition

Agents”) and the lenders party thereto (the “Prepetition Term Loan Lenders,” and collectively



                                                 8
              Case 19-11299-LSS        Doc 238      Filed 08/07/19    Page 9 of 56



with the Prepetition Term Loan Agent and the other “Secured Parties” as defined in the

Prepetition Term Loan Agreement, the “Prepetition Term Loan Parties,” and together with the

Prepetition ABL Parties, individually or collectively, the “Prepetition Secured Parties”)

Prepetition Term Loan Lenders provided term loans to the Prepetition Borrowers (the

“Prepetition Term Loan Facility,” and together with the Prepetition ABL Facility, the

“Prepetition Secured Facilities”).

                 (v)    Prepetition Term Obligations. As of the Petition Date, the aggregate

principal amount outstanding under the Prepetition Term Loan Facility, together with accrued

and unpaid interest as of the Petition Date, was not less than $249,800,405.00 (collectively,

together with any fees, expenses and disbursements (including, without limitation, attorneys’

fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’ fees, and related

expenses and disbursements), indemnification obligations, guarantee obligations, and other

charges, amounts and costs of whatever nature owing, whether or not contingent, whenever

arising, accrued, accruing, due, owing, or chargeable in respect of any of the Prepetition

Borrowers’ obligations pursuant to the Prepetition Term Loan Documents, including all

“Obligations” as defined in the Prepetition Term Loan Agreement, and all interest, fees, costs

and other charges allowable under section 506(b) of the Bankruptcy Code, the “Prepetition Term

Loan Obligations,” and together with the Prepetition ABL Obligations, the “Prepetition Secured

Obligations”).

                 (vi)   Prepetition Term Loan Liens and Prepetition Term Collateral. As more

fully set forth in the Prepetition Term Loan Documents, prior to the Petition Date, the Prepetition

Borrowers granted to the Prepetition Term Loan Agent (for the benefit of the Prepetition Term

Loan Parties) a second priority security interest in and continuing lien on (the “Prepetition Term



                                                9
             Case 19-11299-LSS          Doc 238       Filed 08/07/19   Page 10 of 56



Loan Liens,” and together with the Prepetition ABL Liens, the “Prepetition Liens”) substantially

all their real and personal Property (as defined in the Prepetition Term Loan Agreement,

including, without limitation, the Debtors’ distribution facility in Bellefontaine, Ohio) of such

Prepetition Borrowers whether then owned or existing or thereafter acquired or arising

(collectively, the “Prepetition Term Collateral,” and together with the Prepetition ABL

Collateral, the “Prepetition Collateral”).

               (vii)    Priority of Prepetition Liens; Intercreditor Agreement. The Prepetition

Agents entered into that certain Intercreditor and Subordination Agreement (the “Intercreditor

Agreement”) dated as of September 28, 2012 to govern the respective rights, interests,

obligations, priority, and positions of the Prepetition Secured Parties with respect to the assets

and properties of the Debtors and other obligors. Each of the Prepetition Borrowers under the

Prepetition Documents acknowledged and agreed to the Intercreditor Agreement.

               (viii)   Validity, Perfection, and Priority of Prepetition ABL Liens and Prepetition

ABL Obligations. The Debtors acknowledge and agree that as of the Petition Date (a) the

Prepetition ABL Liens on the Prepetition Collateral were valid, binding, enforceable,

nonavoidable, and properly perfected and were granted to, or for the benefit of, the Prepetition

ABL Parties for fair consideration and reasonably equivalent value; (b) the Prepetition ABL

Liens were senior in priority over any and all other liens on the Prepetition Collateral, subject

only to liens senior by operation of law or permitted by the Prepetition ABL Documents (solely

to the extent any such liens were valid, properly perfected, non-avoidable, and senior in priority

to the Prepetition ABL Liens as of the Petition Date, the “Prepetition ABL Permitted Prior

Liens”); (c) the Prepetition ABL Obligations constitute legal, valid, binding, and non-avoidable

obligations of the Debtors enforceable in accordance with the terms of the applicable Prepetition



                                                 10
             Case 19-11299-LSS          Doc 238        Filed 08/07/19   Page 11 of 56



ABL Documents; (d) no offsets, recoupments, challenges, objections, defenses, claims, or

counterclaims of any kind or nature to any of the Prepetition ABL Liens or Prepetition ABL

Obligations exist, and no portion of the Prepetition ABL Liens or Prepetition ABL Obligations is

subject to any challenge or defense including, without limitation, avoidance, disallowance,

disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

Bankruptcy Code or applicable nonbankruptcy law; (e) the Debtors and their estates have no

claims, objections, challenges, causes of action, and/or choses in action, including, without

limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against any of the Prepetition ABL Parties

or any of their respective affiliates, agents, attorneys, advisors, professionals, officers, directors,

and employees arising out of, based upon or related to the Prepetition ABL Facility; (f) the

Debtors have waived, discharged, and released any right to challenge any of the Prepetition ABL

Obligations, the priority of the Debtors’ obligations thereunder, and the validity, extent, and

priority of the liens securing the Prepetition ABL Obligations; and (g) the aggregate value of the

Prepetition ABL Collateral exceeds the amount of the Prepetition ABL Obligations and the

claims of the Prepetition ABL Parties arising under, or secured by, the Prepetition ABL

Documents constitute allowed, secured claims within the meaning of sections 502 and 506 of the

Bankruptcy Code.

               (ix)    Validity, Perfection, and Priority of Prepetition Term Loan Liens and

Prepetition Term Loan Obligations. The Debtors acknowledge and agree that as of the Petition

Date (a) the Prepetition Term Loan Liens on the Prepetition Collateral were valid, binding,

enforceable, non-avoidable, and properly perfected second priority liens and were granted to, or

for the benefit of, the Prepetition Term Loan Parties for fair consideration and reasonably



                                                  11
             Case 19-11299-LSS          Doc 238       Filed 08/07/19    Page 12 of 56



equivalent value; (b) the Prepetition Term Loan Liens are subject only to (1) the Prepetition ABL

Liens, and (2) liens senior by operation of law or permitted by the Prepetition Term Loan

Documents (solely to the extent any such liens were valid, properly perfected, nonavoidable, and

senior in priority to the Prepetition Term Loan Liens as of the Petition Date, the “Prepetition

Term Loan Permitted Prior Liens,” and, together with the Prepetition ABL Permitted Prior Liens,

the “Permitted Prior Liens”); (c) the Prepetition Term Loan Obligations constitute legal, valid,

binding, and non-avoidable obligations of the Debtors enforceable in accordance with the terms

of the applicable Prepetition Term Loan Documents; (d) no offsets, recoupments, challenges,

objections, defenses, claims, or counterclaims of any kind or nature to any of the Prepetition

Term Loan Liens or Prepetition Term Loan Obligations exist, and no portion of the Prepetition

Term Loan Liens or Prepetition Term Loan Obligations is subject to any challenge or defense

including, without limitation, avoidance, disallowance, disgorgement, recharacterization, or

subordination (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-

bankruptcy law; (e) the Debtors and their estates have no claims, objections, challenges, causes

of action, and/or choses in action, including, without limitation, avoidance claims under Chapter

5 of the Bankruptcy Code or applicable state law equivalents or actions for recovery or

disgorgement, against any of the Prepetition Term Loan Parties or any of their respective

affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees arising out

of, based upon or related to the Prepetition Term Loan Facility; (f) the Debtors have waived,

discharged, and released any right to challenge any of the Prepetition Term Loan Obligations, the

priority of the Debtors’ obligations thereunder, and the validity, extent, and priority of the liens

securing the Prepetition Term Loan Obligations; and (g) the Prepetition Term Loan Obligations




                                                 12
                Case 19-11299-LSS       Doc 238        Filed 08/07/19   Page 13 of 56



constitute allowed, secured claims within the meaning of section 502 and 506 of the Bankruptcy

Code.

                 (x)     No Control. None of the DIP Secured Parties or the Prepetition Secured

Parties controls the Debtors or their properties or operations, has authority to determine the

manner in which any of the Debtors’ operations are conducted or is a control person or insider of

the Debtors or any of their affiliates by virtue of any of the actions taken with respect to, in

connection with, related to, or arising from the DIP Financing and Cash Collateral Orders, the

DIP Facility, the DIP Documents, the Prepetition Secured Facilities, and/or the Prepetition

Documents.

                 (xi)    Cash Collateral. All of the Debtors’ cash, including any cash in deposit

accounts of the Debtors, wherever located, constitutes Cash Collateral of the Prepetition Secured

Parties.

                 (xii)   Default by the Debtors. The Debtors acknowledge and stipulate that the

Debtors have been and are in default of their obligations under the Prepetition Documents and

that as of the Petition Date interest was accruing on the Prepetition Secured Obligations at the

default rate.

           G.    Permitted Prior Liens. Nothing herein shall constitute a finding or ruling by this

Court that any alleged Permitted Prior Lien is valid, senior, enforceable, prior, perfected, or non-

avoidable. Moreover, nothing shall prejudice the rights of any party-in-interest, including, but

not limited to the Debtors, the DIP Agent, the Prepetition Secured Parties, or the Committee to

challenge the validity, priority, enforceability, seniority, avoidability, perfection, or extent of any

alleged Permitted Prior Lien and/or security interests.

           H.    [Reserved]



                                                  13
             Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 14 of 56



       I.      Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy Code, the

Intercreditor Agreement and any other applicable intercreditor or subordination provisions

contained in any of the Prepetition Documents (i) shall remain in full force and effect, (ii) shall

continue to govern the relative priorities, rights, and remedies of the Prepetition Secured Parties

(including the relative priorities, rights and remedies of such parties with respect to the

replacement liens and administrative expense claims and superpriority administrative expense

claims granted, or amounts payable, by the Debtors under the DIP Financing and Cash Collateral

Orders or otherwise and the modification of the automatic stay), and (iii) shall not be deemed to

be amended, altered, or modified by the terms of the DIP Financing and Cash Collateral Orders

or the DIP Documents, unless expressly set forth herein or therein. The DIP Agreement is a

“replacement” of the Senior Loan Agreement as that term is used in the Intercreditor Agreement,

and any repayment of the Prepetition ABL Obligations pursuant to the DIP Financing and Cash

Collateral Orders shall not be deemed to constitute a “discharge” of Senior Liabilities as that

term is used in the Intercreditor Agreement.

       J.      Findings Regarding Postpetition Financing

               (i)    Request for Postpetition Financing. The Debtors sought authority to (a)

enter into the DIP Facility on the terms described herein and in the DIP Documents, and (b) use

Cash Collateral on the terms described herein to administer their Chapter 11 Cases and fund their

operations. At the Final Hearing, the Debtors sought final approval of the proposed postpetition

financing and use of Cash Collateral arrangements pursuant to this Final Order.

               (ii)   Priming of the Prepetition Liens. The priming of the Prepetition Liens on

the Prepetition Collateral under section 364(d) of the Bankruptcy Code, as contemplated by the

DIP Facility and as further described below, enabled the Debtors to obtain the DIP Facility and



                                                14
             Case 19-11299-LSS             Doc 238    Filed 08/07/19    Page 15 of 56



to operate their businesses to the benefit of their estates and creditors. The Prepetition Term

Loan Parties are deemed to have consented to the priming pursuant to Section 4.5 of the

Intercreditor Agreement. The Prepetition Secured Parties are each entitled to receive adequate

protection as set forth in the DIP Financing and Cash Collateral Orders pursuant to sections 361,

363, and 364 of the Bankruptcy Code, for any diminution in value (“Diminution in Value”) of

each of their respective interests in the Prepetition Collateral (including Cash Collateral).

               (iii)   Need for Postpetition Financing.        Based on the record made at the

Hearings regarding the Debtors’ need for the DIP Facility from the Petition Date and through the

date all DIP Obligations are indefeasibly repaid in full in cash (“Paid in Full”) (such date, the

“DIP Financing Period Termination Date” and such period, the “DIP Financing Period”),

including the testimony of the Debtors’ CRO, Dalton Edgecomb, and for the reasons given by

the Court on the record at the Hearings, the Court finds it appropriate to approve, on a final basis,

the Debtors’ obtainment and payoff of credit on an final basis pursuant to the DIP Facility in

order to, among other things, enable the orderly liquidation of their operations and to administer

and preserve the value of their estates.

               (iv)    No Credit Available on More Favorable Terms. Given their financial

condition, financing arrangements, and capital structure during the DIP Financing Period, the

Debtors were unable to obtain financing from sources other than the DIP Lenders on terms more

favorable than the DIP Facility. The Debtors were unable to obtain unsecured credit allowable

under Bankruptcy Code section 503(b)(1) as an administrative expense. The Debtors were also

unable to obtain: (a) unsecured credit having priority over that of administrative expenses of the

kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b) credit secured

solely by a lien on property of the Debtors and their estates that is not otherwise subject to a lien;



                                                 15
              Case 19-11299-LSS           Doc 238        Filed 08/07/19    Page 16 of 56



or (c) credit secured solely by a junior lien on property of the Debtors and their estates that is

subject to a lien. Financing on a postpetition basis was not otherwise available without granting

the DIP Agent, for the benefit of the DIP Secured Parties: (1) perfected security interests in and

liens on (each as provided herein) all of the Debtors’ existing and after-acquired assets, (2)

superpriority claims and liens, and (3) the other protections set forth in the DIP Financing and

Cash Collateral Orders.

                (v)     Use of proceeds of the DIP Facility. As a condition to entry into the DIP

Agreement, the extension of credit under the DIP Facility and the authorization to use Cash

Collateral, the DIP Secured Parties, the Prepetition ABL Parties and the Prepetition Term Loan

Parties require, and the Debtors have agreed, that proceeds of the DIP Facility were to be used, in

each case in a manner consistent with the terms and conditions of the DIP Financing and Cash

Collateral Orders and the DIP Documents and in accordance with the budget (as the same may

be modified from time to time consistent with the terms of the DIP Documents and subject to

such variances as permitted in the DIP Agreement, and as set forth in paragraph 19 hereof, the

“Approved Budget” and, such variances, the “Permitted Variances”)4 solely to pay: (a) expenses

and fees required to be paid to the office of the clerk of the Court or the office of the U.S.

Trustee; (b) professional fees subject to any limitations in the DIP Financing and Cash Collateral

Orders and the Approved Budget; (c) any of the DIP Obligations; (d) the Prepetition ABL

Obligations to the extent authorized by the Court; (e) with respect to the Prepetition Term

Obligation, fees in accordance with the Approved Budget; and (f) other expenses that are

incurred during the pendency of the Chapter 11 Cases and described in the Approved Budget not

to exceed the Permitted Variances or that are authorized by the Court in orders entered in the


4
 A copy of the Approved Budget is attached hereto as Exhibit 1. This Approved Budget has been revised since
entry of the Bridge Orders.

                                                    16
             Case 19-11299-LSS         Doc 238      Filed 08/07/19   Page 17 of 56



Chapter 11 Cases that are acceptable to the DIP Agent and, following the conclusion of the DIP

Financing Period, the Prepetition Term Loan Parties, but excluding payment of any Prepetition

Term Loan Obligations.

               (vi)     Application of Proceeds of Collateral. As a condition to entry into the

DIP Agreement, the extension of credit under the DIP Facility and authorization to use Cash

Collateral during the DIP Financing Period, the Debtors, the DIP Secured Parties, and the

Prepetition ABL Parties agreed that as of and commencing on the date of the Interim Hearing,

the Debtors shall apply the proceeds of DIP Collateral and Cash Collateral in accordance with

the Interim Order and Bridge Orders, as applicable. From and after the DIP Financing Period

Termination Date, the Debtors and the Prepetition Term Loan Parties agreed that as of and

commencing on the date of the Final Hearing, the Debtors shall apply the proceeds of DIP

Collateral and Cash Collateral in accordance with this Final Order and the Approved Budget.

               (vii)    Roll-up Obligations.   Cash Collateral has been used to effectuate a

“creeping roll up” of Prepetition ABL Obligations outstanding under the Prepetition ABL

Agreement pursuant to the procedures set forth in Paragraph 11 of the Interim Order.

               (viii)   Need for Continued Use of Cash Collateral. From and after the DIP

Financing Period Termination Date, the Debtors have a continuing need to use the Cash

Collateral of the Prepetition Term Loan Parties in order to, among other things, administer and

preserve the value of their estates. The ability of the Debtors to pay their employees and related

taxes, and otherwise to finance their operations requires the use of Cash Collateral, the absence

of which would immediately and irreparably harm the Debtors, their estates and all parties in

interest. The Debtors do not have sufficient available sources of working capital to operate




                                               17
              Case 19-11299-LSS        Doc 238       Filed 08/07/19   Page 18 of 56



their businesses or maintain their properties to liquidate their assets without the continued

authorized use of Cash Collateral.

       K.      Adequate Protection. Until all Prepetition Term Loan Obligations are Paid in

Full, the Prepetition Term Loan Agent, for the benefit of itself and the Prepetition Term Loan

Parties, are each entitled to receive adequate protection to the extent of any Diminution in Value

of such Prepetition Term Loan Parties’ respective interests in the Prepetition Collateral as set

forth in the DIP Financing and Cash Collateral Orders.

       L.      Sections 506(c) and 552(b). No expenses of administration of the Chapter 11

Cases or any future proceeding that may result therefrom, including liquidation in bankruptcy or

other proceedings under the Bankruptcy Code, shall be charged against or recovered from the

DIP Collateral or Cash Collateral, or the Prepetition Secured Parties pursuant to sections 105(a)

or 506(c) of the Bankruptcy Code or any similar principle of law or equity, without the prior

written consent of the DIP Agent and Prepetition Term Loan Agent and no such consent shall be

implied from any other action, inaction, or acquiescence by any of the Prepetition Secured

Parties. The Prepetition Secured Parties shall each be entitled to all of the rights and benefits of

section 552(b) of the Bankruptcy Code, provided that the “equities of the case” exception under

section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties with

respect to the proceeds, products, offspring, or profits of any of the DIP Collateral or the Cash

Collateral.

       M.      Good Faith of the Prepetition Secured Parties.

               (i)     Willingness to Provide Financing.         The DIP Lenders indicated a

willingness to provide financing to the Debtors subject to: (a) entry of the DIP Financing and

Cash Collateral Orders; (b) approval of the terms and conditions of the DIP Facility and the DIP



                                                18
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 19 of 56



Documents; (c) satisfaction of the closing conditions set forth in the DIP Documents; and (d)

findings by this Court that the DIP Facility was essential to the Debtors’ estates, that the DIP

Lenders were extending credit to the Debtors pursuant to the DIP Documents in good faith, and

that the DIP Secured Parties’ claims, superpriority claims, security interests and liens and other

protections granted pursuant to the DIP Financing and Cash Collateral Orders and the DIP

Documents will have the protections provided by section 364(e) of the Bankruptcy Code.

               (ii)    Business Judgment and Good Faith. The terms and conditions of the DIP

Facility and the DIP Documents, and the fees paid and to be paid thereunder, are fair, reasonable,

and the best available to the Debtors under the circumstances, are ordinary and appropriate for

secured financing to debtors in possession, reflect the Debtors’ exercise of prudent business

judgment consistent with their fiduciary duties, and are supported by reasonably equivalent value

and consideration. The terms and conditions of the DIP Facility and the use of Cash Collateral

were negotiated in good faith and at arms’ length among the Debtors, DIP Secured Parties and

Prepetition ABL Parties, and the Prepetition Term Loan Parties, with the assistance and counsel

of their respective advisors. Use of Cash Collateral during the DIP Facility Period and thereafter

and credit to be extended under the DIP Facility shall be deemed to have been allowed,

advanced, made, or extended in good faith by the DIP Secured Parties, Prepetition ABL Parties,

and the Prepetition Term Loan Lenders and within the meaning of section 364(e) of the

Bankruptcy Code, as applicable.

       N.      [Reserved]

       O.      Final Hearing.     The notice of the Final Hearing described in Finding E is

sufficient under the circumstances, and no further notice is required in connection with the relief

set forth in this Final Order under the circumstances.



                                                19
             Case 19-11299-LSS        Doc 238       Filed 08/07/19   Page 20 of 56



       Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the Motion, and after due consideration and good and sufficient cause

appearing therefor,

       IT IS HEREBY ORDERED that:

       1.     DIP Financing Approved. The Motion is GRANTED on a final basis, subject to

the terms and conditions set forth in the DIP Documents and the DIP Financing and Cash

Collateral Orders. All objections to this Final Order, including the Committee Objections, to the

extent not withdrawn, waived, settled, or resolved are hereby denied and overruled.

       2.     Authorization of the DIP Facility. All relief requested in the Motion and granted

on an interim basis under the Interim Order with respect to the DIP Facility is hereby granted on

a final basis. Notwithstanding the foregoing, the Debtors are authorized to pay to the DIP Agent,

for the benefit of the DIP Lenders, a closing fee in the amount of One Hundred Thousand Dollars

($100,000) (the “Approved Closing Fee”). The DIP Financing Period Termination Date shall be

deemed to occur upon the later of (i) entry of this Final Order and (ii) payment of the Closing

Fee and any other outstanding fees (including attorneys’ fees) owed to the DIP Secured Parties.

       3.     [Reserved].

       4.     [Reserved].

       5.     [Reserved].

       6.     [Reserved].

       7.     [Reserved].

       8.     [Reserved].

       9.     [Reserved].

       10.    [Reserved].



                                               20
               Case 19-11299-LSS            Doc 238         Filed 08/07/19      Page 21 of 56



Authorization to Use Cash Collateral

        11.      Authorization to Use Cash Collateral.              Following the DIP Financing Period

Termination Date and until the date on which the Prepetition Term Loan Obligations are Paid in

Full, all Cash Collateral received by the Debtors in excess of the Cash Collateral Reserve5 shall

be turned over to the Prepetition Term Loan Agent on the first business day of each week

following entry of this Final Order to be applied against, and thereby reduce, the Prepetition

Term Loan Obligations; provided, however, that the Debtors are authorized to use Cash

Collateral in accordance with the Approved Budget and this Final Order until September 30,

2019 (the “Cash Collateral Termination Date”); provided further, however that during the

Default Notice Period, the Debtors may use Cash Collateral solely to meet payroll obligations

and pay expenses critical the administration of the Debtors’ estates in accordance with the

Approved Budget, and as otherwise agreed by the Prepetition Term Loan Agent in its sole

discretion. Nothing in this Final Order shall authorize the disposition of any assets of the

Debtors or their estates outside the ordinary course of business, or any Debtor’s use of any Cash

Collateral or other proceeds resulting therefrom, except as permitted in this Final Order, and in

accordance with the Approved Budget.

        12.      Prepetition Term Loan Adequate Protection Liens. Pursuant to sections 361,

363(e), and 364(d) of the Bankruptcy Code, as adequate protection of the interests of the

Prepetition Term Loan Parties in the Prepetition Collateral against any Diminution in Value of

such interests in the Prepetition Collateral, the Debtors hereby grant to the Prepetition Term

Loan Agent, for the benefit of itself and the Prepetition Term Loan Parties, continuing, valid,

binding, enforceable, non-avoidable, and automatically and properly perfected postpetition

5
  For purposes of this Final Order, the term “Cash Collateral Reserve” shall mean the amount needed to satisfy the
remaining disbursements set forth in the Approved Budget to be held by the Debtors in their operating account.


                                                       21
               Case 19-11299-LSS             Doc 238         Filed 08/07/19       Page 22 of 56



security interests in and liens (collectively, the “Prepetition Term Loan Adequate Protection

Liens”) upon (a) all of the Debtors’ rights in property of the Debtors’ estates as of the Petition

Date, and all of the Debtors’ rights in property acquired postpetition, whether now existing or

hereafter acquired or arising, (b) actions brought under section 549 of the Bankruptcy Code to

recover any post-petition transfer of Adequate Protection Collateral (defined below), (c) the

proceeds of any avoidance actions brought pursuant to chapter 5 of the Bankruptcy Code or

applicable state law equivalents (other than actions brought pursuant to section 549 of the

Bankruptcy Code), (d) the Debtors’ rights under section 506(c) and 550 of the Bankruptcy Code

and the proceeds thereof, and (e) all property of the Debtors that was not otherwise subject to

valid, perfected, enforceable, and unavoidable liens on the Petition Date (collectively, the

“Adequate Protection Collateral”)6. To the extent any unencumbered assets or recovered assets

are located, such assets shall constitute Adequate Protection Collateral.

        13.      Priority of Adequate Protection Liens.

                 (a)      The Prepetition Term Loan Adequate Protection Liens shall be subject to

the Carve Out and shall otherwise be junior only to Prepetition Term Loan Permitted Prior Liens.

The Prepetition Term Loan Adequate Protection Liens shall otherwise be senior to all other

security interests in or liens on any of the Debtors’ assets.

                 (b)      Except as provided herein, the Prepetition Term Loan Adequate Protection

Liens shall not be made subject to or pari passu with any lien or security interest heretofore or

hereinafter in the Chapter 11 Cases or any Successor Cases, and shall be valid and enforceable

against any trustee appointed in any of the Chapter 11 Cases or any Successor Cases, or upon the

dismissal of any of the Chapter 11 Cases or Successor Cases. The Prepetition Term Loan

6
  The term “Adequate Protection Collateral” shall include, without limitation, the “DIP Collateral” as defined in the
Interim Order.


                                                        22
              Case 19-11299-LSS             Doc 238         Filed 08/07/19     Page 23 of 56



Adequate Protection Liens shall not be subject to sections 510, 549, or 550 of the Bankruptcy

Code. No lien or interest avoided and preserved for the benefit of the estate pursuant to section

551 of the Bankruptcy Code shall be pari passu with or senior to the Prepetition Term Loan

Liens or the Prepetition Term Loan Adequate Protection Liens.

        14.      Prepetition Term Loan Adequate Protection Superpriority Claims. As further

adequate protection of the interests of the Prepetition Term Loan Parties in the Prepetition

Collateral against any Diminution in Value of such interests in the Prepetition Collateral, the

Prepetition Term Loan Agent (on behalf of the Prepetition Term Loan Parties) is hereby granted

as and to the extent provided by section 507(b) of the Bankruptcy Code an allowed superpriority

administrative expense claim in each of the Chapter 11 Cases and any Successor Cases7 (the

“Prepetition Term Loan Adequate Protection Superpriority Claim”). For all purposes in this

Final Order, Diminution in Value shall include, but not be limited to, amounts specifically

designated as diminution claims in other orders of this Court. The Prepetition Term Loan

Parties’ right to assert that any fees and expenses paid to any Case Professional(s), as well as any

other costs and expenses of the administration of these Chapter 11 Cases, should be included as

Diminution in Value is expressly preserved and reserved.

        15.      Priority of the Prepetition Term Loan Adequate Protection Superpriority Claims.

Except as set forth herein, the Prepetition Term Loan Adequate Protection Superpriority Claims

shall have priority over all administrative expense claims and unsecured claims against the

Debtors or their estates, now existing or hereafter arising, of any kind or nature whatsoever,

including, without limitation, administrative expenses of the kinds specified in or ordered


7
  “Successor Cases” shall mean any successors to the Debtors or their estates, including, without limitation, any
trustee appointed in the Chapter 11 Cases, or in any case under chapter 7 of the Bankruptcy Code upon the
conversion of any of the Chapter 11 Cases, or in any other proceedings superseding or related to any of the
foregoing.


                                                       23
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 24 of 56



pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 506(c), 507(b), 546(c),

546(d), 726, 1113, and 1114 of the Bankruptcy Code; provided, however, that the Prepetition

Term Loan Adequate Protection Superpriority Claims shall be subject to the Carve Out in all

respects.

       16.     Adequate Protection Payments and Protections for Prepetition Term Loan Parties.

Subject to the Carve Out in all respects, as further adequate protection (the “Prepetition

Adequate Protection Payments”), the Debtors are authorized and directed to provide adequate

protection to the applicable Prepetition Term Loan Parties in the form of payment in cash (and as

to fees and expenses, without the need for the filing of a formal fee application) of, subject to

Paragraph 40 hereof, to the Prepetition Term Loan Parties, payment of the reasonable and

documented fees, out-of-pocket expenses, and disbursements (including, without limitation, the

reasonable and documented fees, out-of-pocket expenses, and disbursements of counsel,

financial advisors, auditors, third-party consultants, and other vendors) incurred by the

Prepetition Term Loan Parties, whether arising prior to or after the Petition Date.

       17.     Adequate Protection Reservation.        Subject to the Carve Out in all respects,

nothing herein shall impair or modify the application of section 507(b) of the Bankruptcy Code

in the event that the adequate protection provided to the Prepetition Term Loan Parties hereunder

is insufficient to compensate for any Diminution in Value of their interests in the Prepetition

Collateral during the Chapter 11 Cases or any Successor Cases. The receipt by the Prepetition

Secured Parties of the adequate protection provided herein shall not be deemed an admission that

the interests of the Prepetition Secured Parties are adequately protected. Further, this Final Order

shall not prejudice or limit the rights of the Prepetition Term Loan Parties to seek additional

relief with respect to the continued use of Cash Collateral or for additional adequate protection.



                                                24
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 25 of 56



Provisions Common to DIP Financing and use of Cash Collateral

       18.     Amendment of the DIP Documents. Until the DIP Financing Period Termination

Date, the DIP Document may be amended as provided under the Interim Order. From and after

the DIP Financing Period Termination Date, the DIP Documents may not be amended, modified,

or supplemented by the parties.

       19.     Budget Maintenance. The use of Cash Collateral shall be in accordance with the

Approved Budget, subject to the variances set forth in paragraph 20 hereof, depicting on a

weekly and line by line basis, (a) projected cash receipts, (b) projected disbursements (including

ordinary course operating expenses, bankruptcy-related expenses (including professional fees of

the Debtors’ professionals and advisors), and fees related to asset sales), (c) projected net cash

flow, (d) projected inventory receipts and levels, and (e) professional fees. From and after entry

of this Final Order, the Approved Budget shall be in form and substance acceptable to

Prepetition Term Loan Agent in its sole discretion. The budget shall be updated by the Debtors

(with the consent and/or at the reasonable request of the Prepetition Term Loan Agent) from time

to time (provided that such updated budget shall be in form and substance satisfactory to, and

approved by, the Prepetition Term Loan Agent in its sole discretion), and actuals and variances

shall be reported on a weekly basis. No such updated, modified or supplemented budget shall be

effective until so approved and once approved shall be deemed the “Approved Budget”;

provided, however, that in the event that the Prepetition Term Loan Agent and the Debtors

cannot agree as to an updated, modified or supplemented budget, the prior Approved Budget

shall continue in effect, with weekly details for any periods after the initial 13-week period to be

derived in a manner reasonably satisfactory to the Prepetition Term Loan Agent from the

monthly budget prepared by the Debtors (and approved by the Prepetition Term Loan Agent in

its sole discretion) for these Chapter 11 Cases, and such disagreement shall give rise to an Event

                                                25
              Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 26 of 56



of Default under this Final Order once the period covered by the prior Approved Budget has

terminated. A copy of any updated Approved Budget shall be filed with the Court and delivered

at least two (2) business days prior to its effective date to counsel for the Committee and the U.S.

Trustee after (or if) it has been approved by the Prepetition Term Loan Agent.

        20.    Budget Compliance. The Debtors shall not permit unfavorable variance from the

Approved Budget exceeding (a) 7.5% for total disbursements and (b) 7.5% with respect to

cumulative net cash flow of the Debtors, in each case for the period from the Petition Date

through the measurement date at the end of each week. All variances shall be tested weekly on

the Friday of such week, beginning with the two-week period ending on June 21, 2019, followed

by the three-week period ending on June 28, 2019, and measured on a rolling four-week basis

thereafter.

        21.    Modification of Automatic Stay.         The automatic stay imposed under section

362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the terms

and provisions of this Final Order, including, without limitation, to: (a) permit the Debtors to

grant the Prepetition Term Loan Adequate Protection Liens and Prepetition Term Loan Adequate

Protection Superpriority Claims; (b) permit the Debtors to make periodic payments of cash in

excess of the Cash Collateral Reserve to the Prepetition Term Loan Agents; (c) perform such

acts as the Prepetition Term Loan Agent each may reasonably request to assure the perfection

and priority of the liens granted herein; and (c) authorize the Debtors to pay, and the DIP

Secured Parties and the Prepetition Secured Parties to retain and apply, payments made in

accordance with the terms of this Final Order.

        22.    Perfection of Adequate Protection Liens. This Final Order shall be sufficient and

conclusive evidence of the creation, validity, perfection, and priority of all liens granted herein,



                                                 26
            Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 27 of 56



including the Prepetition Term Loan Adequate Protection Liens, without the necessity of filing

or recording any financing statement, mortgage, notice, or other instrument or document which

may otherwise be required under the law or regulation of any jurisdiction or the taking of any

other action (including, for the avoidance of doubt, entering into any deposit account control

agreement) to validate or perfect (in accordance with applicable non-bankruptcy law) the

Prepetition Term Loan Adequate Protection Liens, or to entitle the Prepetition Term Loan Parties

to the priorities granted herein. Notwithstanding the foregoing, the Prepetition Term Loan Agent

is authorized to file, as it in its sole discretion deems necessary or advisable, such financing

statements, security agreements, mortgages, notices of liens, and other similar documents to

perfect in accordance with applicable non-bankruptcy law or to otherwise evidence the Adequate

Protection Term Loan Liens, and all such financing statements, mortgages, notices, and other

documents shall be deemed to have been filed or recorded as of the Petition Date; provided,

however, that no such filing or recordation shall be necessary or required in order to create or

perfect the Prepetition Term Loan Adequate Protection Liens. The Debtors are authorized and

directed to execute and deliver promptly upon demand to the Prepetition Term Loan Agent all

such financing statements, mortgages, notices, and other documents as the Prepetition Term

Loan Agent may reasonably request. The Prepetition Term Loan Agent, in its discretion, may

file a photocopy of this Final Order as a financing statement with any filing or recording office

or with any registry of deeds or similar office, in addition to or in lieu of such financing

statements, notices of lien, or similar instrument. To the extent that the Prepetition ABL Agent

or the DIP Agent are the secured party under any security agreement, mortgage, leasehold

mortgage, landlord waiver, credit card processor notices or agreements, bailee letters, custom

broker agreements, financing statement, account control agreements, or any other Prepetition



                                               27
             Case 19-11299-LSS          Doc 238        Filed 08/07/19   Page 28 of 56



Documents or is listed as loss payee, lender’s loss payee, mortgagee or additional insured under

any of the Debtors’ insurance policies, the Prepetition Term Loan Agent shall also be deemed to

be the secured party under such documents or to be the loss payee, lender’s loss payee,

mortgagee or additional insured, as applicable. The Prepetition ABL Agent and/or the DIP

Agent shall serve as agents for the Prepetition Term Loan Agent for purposes of perfecting the

Prepetition Term Loan Adequate Protection Liens on all Prepetition Collateral, DIP Collateral,

and/or Adequate Protection Collateral that, without giving effect to the Bankruptcy Code and this

Final Order, is of a type such that perfection of a lien therein may be accomplished only by

possession or control by a secured party.

       23.     [Reserved].

       24.     Protections of Rights of Prepetition Term Loan Parties.

               (a)     Unless the Prepetition Term Loan Agent shall have provided its prior

written consent, or all Prepetition Term Loan Obligations have been Paid in Full, there shall not

be entered in any of these Chapter 11 Cases or any Successor Cases any order (including any

order confirming any plan of reorganization or liquidation) that authorizes any of the following:

(i) the obtaining of credit or the incurring of indebtedness that is secured by a security, mortgage,

or collateral interest or other lien on all or any portion of the Adequate Protection Collateral or

the Prepetition Collateral and/or that is entitled to administrative priority status, in each case that

is superior to or pari passu with the Prepetition Term Loan Liens, the Prepetition Term Loan

Adequate Protection Liens, and/or the Prepetition Term Loan Adequate Protection Superpriority

Claims except as expressly set forth in this Final Order; (ii) the use of Cash Collateral for any

purpose other than as permitted in this Final Order; (iii) the return of goods pursuant to section

546(h) of the Bankruptcy Code (or other return of goods on account of any prepetition



                                                  28
             Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 29 of 56



indebtedness) to any creditor of any Debtor or any creditor’s taking any setoff against any of its

prepetition indebtedness based upon any such return of goods pursuant to section 553 of the

Bankruptcy Code; or (iv) any modification of any of the DIP Secured Parties’, the Prepetition

ABL Parties’, or the Prepetition Term Loan Parties’ rights under this Final Order, the DIP

Documents or the Prepetition Documents with respect any DIP Obligations, Prepetition ABL

Obligations, or the Prepetition Term Loan Obligations.

               (b)    The Debtors (and/or their legal and financial advisors in the case of

clauses (ii) through (iv) below) will, whether or not all DIP Obligations have been Paid in Full,

(i) maintain books, records, and accounts to the extent and as required by the DIP Documents;

(ii) reasonably cooperate with, consult with, and provide to the Prepetition Term Loan Agent and

the Prepetition Term Loan Lenders all such information and documents that any or all of the

Debtors are obligated (including upon reasonable request by any of the Prepetition Term Loan

Agent and the Prepetition Term Loan Lenders) to provide under the provisions of this Final

Order; (iii) upon reasonable advance notice, permit consultants, advisors, and other

representatives (including third party representatives) of the Prepetition Term Loan Agent to visit

and inspect any of the Debtors’ respective properties, to examine and make abstracts or copies

from any of their respective books and records, to tour the Debtors’ business premises and other

properties, and to discuss, and provide advice with respect to, their respective affairs, finances,

properties, business operations, and accounts with their respective officers, employees,

independent public accountants, and other professional advisors (other than legal counsel) as and

to the extent required by the Prepetition Term Loan Documents; (iv) permit the Prepetition Term

Loan Agent, and its consultants, advisors, and other representatives to consult with the Debtors’

management and advisors on matters concerning the Debtors’ businesses, financial condition,



                                                29
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 30 of 56



operations, and assets; and (v) upon reasonable advance notice, permit the Prepetition Term

Loan Agent to conduct, at its discretion and at the Debtors’ cost and expense, field audits,

collateral examinations, liquidation valuations, and inventory appraisals at reasonable times in

respect of any or all of the Adequate Protection Collateral and Prepetition Collateral.

               (c)     No Debtor shall object to any Prepetition Term Loan Parties credit bidding

up to the full amount of the applicable outstanding Prepetition Term Loan Obligations, in each

case including any accrued interest and expenses, in any sale of any Adequate Protection

Collateral or Prepetition Collateral, as applicable, whether such sale is effectuated through

section 363 or section 1129 of the Bankruptcy Code, by a Chapter 7 trustee under section 725 of

the Bankruptcy Code, or otherwise.

       25.     Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

expanded powers, or any responsible officer subsequently appointed in these Chapter 11 Cases

or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code sections

364(b), 364(c), or 364(d) or in violation of this Final Order at any time prior to the Full Payment

of all Prepetition Term Loan Obligations, including subsequent to the confirmation of any plan

with respect to any or all of the Debtors and the Debtors’ estates, and such facilities are secured

by any Prepetition Collateral, then all the cash proceeds derived from such credit or debt shall

immediately be turned over to the Prepetition Term Loan Agent to be applied in accordance with

this Final Order.

       26.     Cash Collection. From and after the date of the entry of this Final Order, all

collections and proceeds of any Prepetition Collateral or services provided by any Debtor and all

Cash Collateral, that shall at any time come into the possession, custody, or control of any

Debtor, or to which any Debtor is now or shall become entitled at any time, except for the Cash



                                                30
             Case 19-11299-LSS        Doc 238       Filed 08/07/19   Page 31 of 56



Collateral Reserve, shall be promptly deposited in the same lock-box and/or deposit accounts as

is designated by the Prepetition Term Loan Agent from time to time) (collectively, the “Cash

Collection Accounts”), which accounts shall be subject to the sole dominion and control of the

Prepetition Term Loan Agent. The Debtors shall cooperate and execute all documents necessary

for the Prepetition Loan Agent to obtain account control agreements with respect to any account

of the Debtors. All proceeds and other amounts in the Cash Collection Accounts, except for the

Cash Collateral Reserve, shall be remitted to the Prepetition Term Loan Agent for application

against the Prepetition Term Loan Obligations in accordance with the terms of the Prepetition

Term Loan Documents, until all Prepetition Term Loan Obligations are Paid in Full. Unless

otherwise agreed to in writing by the Prepetition Term Loan Agent, or otherwise provided for

herein, the Debtors shall maintain no accounts except those identified in the Final Order

Authorizing the Debtors to Continue Using Existing Bank Accounts, Business Forms, and Cash

Management System [Docket No. 155] (the “Cash Management Order”). The Debtors and the

financial institutions where the Debtors’ Cash Collection Accounts are maintained (including

those accounts identified in any Cash Management Order), are authorized and directed to remit,

without offset or deduction, funds in such Cash Collection Accounts upon receipt of any

direction to that effect from the Prepetition Term Loan Agent.

       27.    Maintenance of Prepetition Collateral. Until the Full Payment of all Prepetition

Term Loan Obligations, the Debtors shall: (a) insure the Prepetition Collateral as required under

the Prepetition Term Loan Documents; and (b) maintain the cash management system in effect

as of the Petition Date, as modified by any Cash Management Order that has first been agreed to

by the Prepetition Term Loan Agent or as otherwise required by this Final Order.




                                               31
             Case 19-11299-LSS         Doc 238      Filed 08/07/19   Page 32 of 56



       28.     Disposition of Prepetition Collateral. The Debtors shall not sell, transfer, lease,

encumber or otherwise dispose of any portion of the Prepetition Collateral other than in the

ordinary course of business without the prior written consent of the Prepetition Term Loan Agent

(and no such consent shall be implied, from any other action, inaction or acquiescence by the

Prepetition Term Loan Parties or from any order of this Court), except as otherwise ordered by

the Court. To the extent any Prepetition Collateral, DIP Collateral, or Adequate Protection

Collateral is sold, the proceeds shall be paid to the Prepetition Term Loan Agent for application

to the Prepetition Term Loan Obligations.

       29.     [Reserved].

       30.     Events of Default. The occurrence of any of the following events, unless waived

by the Prepetition Term Loan Agent in writing and in accordance with the terms of the

Prepetition Term Loan Documents and this Final Order, shall constitute an event of default

(collectively, the “Events of Default”):

               (a)     the Debtor’s continued use of Cash Collateral after the Cash Collateral

                       Termination Date without the consent of the Prepetition Term Loan

                       Agent;

               (b)     the Debtors’ failure to (i) comply with the Approved Budget, subject in

                       each case to any Permitted Variances permitted herein, or (ii) perform, in

                       any material respect, any of its obligations under this Final Order,

                       including but not limited to the Debtors’ failure to make any payments

                       required under Paragraph 11 hereof;

               (c)     the Debtors obtaining credit or incurring indebtedness without the consent

                       of the Prepetition Term Loan Agent that is (i) secured by a security



                                               32
Case 19-11299-LSS      Doc 238        Filed 08/07/19   Page 33 of 56



       interest, mortgage or other lien on all or any portion of the Adequate

       Protection Collateral which is equal or senior to any security interest,

       mortgage or lien of the Prepetition Term Loan Agent Parties, or (ii)

       entitled to priority administrative status which is equal to or senior to that

       granted to the Prepetition Term Loan Parties;

 (d)   any lien or security interest purported to be created under the Prepetition

       Term Loan Documents shall cease to be, shall be asserted by the Debtors

       not to be, or shall otherwise be determined by the Bankruptcy Court not to

       be, a valid and perfected lien on or security interest in any Prepetition

       Collateral, with the priority required by the Prepetition Term Loan

       Documents or herein;

 (e)   dismissal of the Chapter 11 Cases, conversion of the Chapter 11 Cases to

       chapter 7, or the appointment of a chapter 11 trustee or examiner with

       expanded powers in the Chapter 11 Cases;

 (f)   an order shall be entered staying, reversing, vacating, amending, or

       rescinding any of the terms of the Interim Order or this Final Order

       without the consent of the Prepetition Term Loan Parties;

 (g)   the Debtors shall have failed to file a chapter 11 plan acceptable to the

       Prepetition Term Loan Parties on or before August 12, 2019 (unless

       extended in writing by the Prepetition Term Loan Agent);

 (h)   the Debtors shall have failed to confirm a Chapter 11 plan acceptable to

       the Prepetition Term Loan Parties on or before September 30, 2019 at a




                                 33
Case 19-11299-LSS      Doc 238        Filed 08/07/19    Page 34 of 56



       combined hearing for approval of the disclosure statement and

       confirmation of the Chapter 11 plan;

 (i)   the Debtors shall have filed with this Court a Chapter 11 plan or materially

       modified any previously filed Chapter 11 plan, in each case without the

       prior written approval of the Prepetition Term Loan Parties;

 (j)   the entry of an order or judgment by this Court or any other court: (i)

       modifying, limiting, subordinating, or avoiding the priority of the

       obligations of the Debtors under the Interim Order or this Final Order, the

       obligations of the Debtors under the Prepetition Term Loan Agreement

       and the other Prepetition Term Loan Documents, or the perfection,

       priority, or validity of the Prepetition Term Loan Liens, or the Prepetition

       Term Loan Adequate Protection Liens; (ii) imposing, surcharging, or

       assessing against the Prepetition Term Loan Parties’ claims, the

       Prepetition Collateral, the DIP Collateral or the Adequate Protection

       Collateral any costs or expenses, whether pursuant to section 506(c) of the

       Bankruptcy Code or otherwise; (iii) impairing the Prepetition Term Loan

       Agent’s right to credit bid; or (iv) authorizing the obtaining of credit or the

       incurrence of indebtedness that is secured by a security interest, mortgage,

       or other lien on all or any portion of the Prepetition Collateral, the DIP

       Collateral, or the Adequate Protection Collateral which is equal or senior

       to any security interest, mortgage, or other lien of the Prepetition Term

       Loan Agent, for the benefit of the Prepetition Term Loan Parties, or




                                 34
             Case 19-11299-LSS           Doc 238     Filed 08/07/19   Page 35 of 56



                       entitled to administrative expense priority status which is equal or senior

                       to that granted to the Prepetition Term Loan Parties herein;

               (k)     any Cash Collateral or the Carve Out is used, whether or not pursuant to

                       Court order, in a manner inconsistent with the Approved Budget or this

                       Final Order; or

               (l)     a Challenge (as defined below) is brought by any party.

               31.     Rights and Remedies Upon Event of Default. Upon or at any time after

the occurrence of an Event of Default and for so long as such Event of Default shall exist,

subject to giving four (4) business days’ written notice to Debtors and any other applicable

notice parties under the DIP Financing and Cash Collateral Orders (in either event, the “Default

Notice Period”), the Prepetition Term Loan Agent may in its discretion (and, upon receipt of

written instructions to do so from the Prepetition Term Loan Lenders, shall) exercise from time

to time the following rights and remedies in accordance with applicable non bankruptcy law: (i)

all of the rights and remedies of a secured party under the UCC or under other applicable law,

and all other legal and equitable rights to which the Prepetition Term Loan Agent may be entitled

under any of the Prepetition Term Loan Documents, all of which rights and remedies shall be

cumulative and shall be in addition to any other rights or remedies contained in the Prepetition

Term Loan Agreement or any of the other Prepetition Term Loan Documents, and none of which

shall be exclusive; (ii) the right to collect all amounts at any time payable to a Debtor from any

account of a person at any time indebted to a Debtor; (iii) the right to take immediate possession

of any of the Prepetition Collateral, DIP Collateral, or Adequate Protection Collateral; (iv) the

right to sell or otherwise dispose of all or any Prepetition Collateral, DIP Collateral, or Adequate

Protection Collateral in its then condition, or after any further manufacturing or processing



                                                35
             Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 36 of 56



thereof, at public or private sale or sales, with such notice as may be required by applicable law,

in lots or in bulk, for cash or on credit, all as the Prepetition Term Loan Agent, in its sole

discretion, may deem advisable; and (v) appointment of a receiver, to take possession of all or

any portion of the Prepetition Collateral, DIP Collateral or Adequate Protection Collateral and to

exercise such rights and powers as the court appointing such receiver shall confer upon such

receiver. The Debtor’s right to use, and the Prepetition Term Loan Parties’ consent to the

Debtor’s use of, Cash Collateral shall cease as of the expiration of the Default Notice Period

absent further order of the Court.

       32.     Reversal, Modification, Vacatur, or Stay. The Prepetition Term Loan Parties

have acted in good faith in connection with this Final Order and are entitled to rely upon the

protections granted herein and by section 363(m) and 364(e) of the Bankruptcy Code, as

applicable. Based on the findings set forth in this Final Order and the record made during the

Hearings, and in accordance with section 363(m) and 364(e) of the Bankruptcy Code, in the

event any or all of the provisions of this Final Order are hereafter modified, amended, or vacated

by a subsequent order of this Court or any other court, the Prepetition Term Loan Parties are

entitled to the protections provided in section 363(m) and 364(e) of the Bankruptcy Code. Any

such modification, amendment or vacatur shall not affect the validity and enforceability of any

extensions of credit previously made or made hereunder, or lien, claim, or priority authorized or

created hereby.

       33.     Expenses.    Subject to paragraph 40 hereof, the Debtors are authorized and

directed to pay all reasonable and documented prepetition and postpetition fees, including

attorneys’ fees, monitoring and appraisal fees, financial advisory fees, fees and expenses of other

consultants, and indemnification and reimbursement of fees and expenses. Payment of all such



                                                36
             Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 37 of 56



fees and expenses shall not be subject to allowance by the Court.           Professionals for the

Prepetition Term Loan Parties shall not be required to comply with the U.S. Trustee fee

guidelines, provided, however, any time that such professionals seek payment of fees and

expenses from the Debtors, each professional shall provide reasonably detailed invoice

summaries of its fee and expenses (which may be redacted or modified to the extent necessary to

delete any information subject to the attorney-client privilege, any information constituting

attorney work product, or any other confidential information, and the provision of such invoices

shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney

work product doctrine) to the U.S. Trustee and counsel for the Committee contemporaneously

with the delivery of such fee and expense statements to the Debtors. Any objections raised by

the Debtors, the U.S. Trustee or the Committee with respect to such invoices within ten (10) days

of the receipt thereof will be subject to resolution by the Court. Pending such resolution, the

undisputed portion of any such invoice will be paid promptly by the Debtors. Notwithstanding

the foregoing, the Debtors are authorized and directed to pay upon entry of this Final Order all

undisputed reasonable and documented fees, costs, and out-of-pocket expenses of the Prepetition

Term Loan Parties incurred on or prior to such date without the need for any professional

engaged by the DIP Secured Parties or the Prepetition Secured Parties to first deliver a copy of

its invoice as provided for herein. No attorney or advisor to the Prepetition Term Loan Parties

shall be required to file an application seeking compensation for services or reimbursement of

expenses with the Court.

       34.     Indemnification. The Debtors shall indemnify and hold harmless the DIP Secured

Parties in accordance with the terms and conditions of the DIP Agreement.




                                                37
             Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 38 of 56



       35.     Proofs of Claim. The Prepetition Term Loan Parties will not be required to file

proofs of claim in any of the Chapter 11 Cases or Successor Cases for any claim allowed herein,

including any Prepetition Term Loan Adequate Protection Claim or Prepetition Adequate

Protection Term Loan Lien. Notwithstanding any order entered by the Court in relation to the

establishment of a bar date in any of the Chapter 11 Cases or Successor Cases to the contrary,

each of (a) the Prepetition Term Loan Agent (on behalf of the Prepetition Term Loan Parties) is

hereby authorized and entitled, in its sole discretion, but not required, to file (and amend and/or

supplement, as it sees fit) a proof of claim and/or aggregate proofs of claim in each of the

Chapter 11 Cases or Successor Cases for any claim allowed herein. Any order entered by the

Court in relation to the establishment of a bar date in any of the Chapter 11 Cases or Successor

Cases shall not apply to any claim of the Prepetition Term Loan Parties.

       36.     Rights of Access and Information. Without limiting the rights of access and

information afforded the Prepetition Term Loan Parties under the Prepetition Term Loan

Documents, the Debtors shall be, and hereby are, required to afford representatives, agents

and/or employees of the Prepetition Term Loan Parties reasonable access to the Debtors’

premises and their books and records in accordance with the Prepetition Term Loan Documents,

as applicable, and shall reasonably cooperate, consult with, and provide to such persons all such

information as may be reasonably requested.            In addition, the Debtors authorize their

independent certified public accountants, financial advisors, investment bankers and consultants

to cooperate, consult with, and provide to the DIP Agent and the Prepetition Term Loan Agent

all such information as may be reasonably requested with respect to the business, results of

operations and financial condition of any of the Debtors.

       37.     Carve Out.



                                                38
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 39 of 56



               (a)     Subject to the terms, conditions and limitations contained in this paragraph

37 hereof, but only to the extent and subject to the express exclusions set forth herein, the

Prepetition Term Loan Liens, the Prepetition Term Loan Adequate Protection Liens and the

Prepetition Term Loan Adequate Protection Superpriority Claims are all subordinate to the

following (collectively, the “Carve Out”):

                       (i)     Allowed administrative expenses pursuant to 28 U.S.C. § 1930 for

fees payable to the Office of the United States Trustee, as determined by agreement of the U.S.

Trustee or by final order of this Court and 28 U.S.C. § 156(c) for fees required to be paid to the

Clerk of this Court;

                       (ii)    All reasonable fees and expenses up to $50,000 incurred by a

trustee under section 726(b) of the Bankruptcy Code (the “Chapter 7 Trustee Carve Out”);

                       (iii)   All accrued and unpaid fees (other than any “success,”

“restructuring,” “transaction” or similar fees), disbursements, costs and expenses, allowed at any

time by this Court and incurred by professionals retained by the Debtors or the Committee (the

“Case Professionals” ), at any time prior to the delivery of the Carve Out Trigger Notice, but

solely to the extent the same are in amounts incurred in accordance with the Approved Budget,

which estimated professional fees and disbursements shall in no event be more than the amounts

set forth in the Approved Budget for such Case Professionals (the aggregate amount of which

shall not be increased absent consent of each of the Prepetition Agents), less the amount of any

prepetition retainers received by such Case Professionals and not previously returned or applied

to fees and expenses; and

                       (iv)    All accrued and unpaid fees, disbursements and expenses incurred

by the Case Professionals from and after the date of service of a Carve Out Trigger Notice, to the



                                                39
               Case 19-11299-LSS     Doc 238       Filed 08/07/19   Page 40 of 56



extent allowed at any time, in an aggregate amount not to exceed $300,000 (the “Wind-Down

Carve Out Amount”) less the amount of any prepetition retainers received by such Case

Professionals and not applied to the fees, disbursements, costs and expenses set forth in clause

(iii) above.

                (b)   So long as no Carve Out Trigger Notice has been issued by the Prepetition

Term Loan Agent, until all Prepetition Term Loan Obligations are Paid in Full, the Debtors shall

be permitted to pay compensation and reimbursement of expenses allowed and payable under

sections 330 and 331 of the Bankruptcy Code but solely to the extent the same are incurred in

accordance with the Approved Budget and are reflected as estimates in, and maintained as a

reserve under, the most recent borrowing base certificate delivered to the Prepetition Term Loan

Agent by the Debtors prior to the delivery of the Carve Out Trigger Notice, as the same may be

due and payable and otherwise allowed and payable by order of the Court, and the same shall not

reduce the Wind-Down Carve Out Amount. A reserve may be kept by the Debtors for accruing

Case Professional fees under the Approved Budget, which funds shall constitute Cash Collateral.

The Carve Out shall not be deemed increased if actual fees are higher in fact than the Approved

Budget. “Carve Out Trigger Notice” shall mean a written notice delivered by the Prepetition

Term Loan Agent to the Debtors and their counsel, the U.S. Trustee, and lead counsel to the

Committee, which notice may be delivered at any time by the Prepetition Term Loan Agent (i) at

the time all Prepetition Term Loan Obligations are to be Paid in Full or (ii) following the

occurrence and continuance of any Event of Default and, in any case, shall specify that it is a

“Carve Out Trigger Notice.” Any payment or reimbursement made on or after the delivery of the

Carve Out Trigger Notice in respect of any fees or expenses of the Case Professionals shall

permanently reduce the Wind-Down Carve Out Amount on a dollar-for-dollar basis. Any fees



                                              40
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 41 of 56



paid from Cash Collateral may be reimbursed to the Prepetition Term Loan Agent from the

proceeds of any unencumbered assets. Any funding of the Carve Out shall be added to and made

a part of the Prepetition Term Loan Obligations and secured by the Adequate Protection

Collateral and otherwise entitled to the protections granted under this Final Order, the Prepetition

Term Loan Documents, the Bankruptcy Code and applicable law.

               (c)     Nothing herein, including the inclusion of line items in the Approved

Budget for Case Professionals, shall be construed as consent to the allowance of any particular

professional fees or expense of the Debtors, of the Committee, or of any other person or shall

affect the right of the Prepetition Term Loan Agents or the Prepetition Term Loan Parties to

object to the allowance and payment of such fees and expenses. The Prepetition Term Loan

Parties shall not be responsible for the direct payment or reimbursement of any fees or

disbursements of any Case Professionals incurred in connection with the Chapter 11 Cases or

any Successor Cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or

otherwise shall be construed to obligate the Prepetition Term Loan Parties in any way to pay

compensation to or to reimburse expenses of any Case Professional, or to guarantee that the

Debtors have sufficient funds to pay such compensation or reimbursement.

               (d)     The above Carve Out for Case Professionals is a Carve Out cap and the

Case Professionals cannot seek any fees or expenses in excess thereof to be paid as any

administrative expense claim in connection with confirmation of a Chapter 11 plan.

               (e)     The Debtors shall maintain an escrow or segregated account for the

payment of allowed fees and expenses (the “Allowed Professional Fees”) of Case Professionals

(the “Carve Out Reserve Account”) which account shall be funded by or on behalf of the Debtors

in accordance with the Approved Budget on a weekly basis at the end of the subject week until



                                                41
             Case 19-11299-LSS         Doc 238          Filed 08/07/19   Page 42 of 56



the occurrence of the Cash Collateral Termination Date provided the Debtors are in compliance

with the Approved Budget. From funds in the Carve Out Reserve Account, the Debtors shall pay

the Case Professionals for which a reserve was established in any given month the applicable

allowed Case Professional fees and expenses for such month in connection with the Carve Out

compensation and reimbursement.        To the extent the allowed Case Professional fees and

expenses that have accrued from the Petition Date through and including the Cash Collateral

Termination Date are less than the amounts funded into the Carve Out Reserve Account, any

excess shall be remitted to the Debtor for further disposition in accordance with this Final Order.

Funds held in the Carve Out Reserve Account shall be applied to the allowed Case Professional

fees and expenses that have been incurred following the Petition Date in accordance with the

compensation procedures established in the Chapter 11 Cases with the excess, if any, to be

remitted as set forth in the preceding sentence.

               (f)     Any payment made into the Carve Out Reserve Account or payments of

fees and expenses made directly to the Case Professionals shall permanently reduce the Carve

Out on a dollar-for-dollar basis; provided further that payment of any amounts of the Carve Out,

whether by or on behalf of the Prepetition Term Loan Agent, shall not be deemed to reduce the

Prepetition Term Loan Obligations; provided further, that the Prepetition Term Loan Agent and

Prepetition Term Loan Lenders shall not under any circumstances, be responsible for the direct

payment or reimbursement of any fees or disbursements of any Case Professional incurred in

connection with the Chapter 11 Cases; and provided further, however, that notwithstanding

anything to the contrary in this Final Order, if the Carve Out is used at any time to pay the Case

Professional fees and expenses and if subsequently unencumbered assets or recovered assets

become available, then the Prepetition Term Loan Agent shall be reimbursed from such



                                                   42
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 43 of 56



unencumbered or recovered assets or proceeds thereof until the Prepetition Term Loan

Obligations are Paid in Full.

       38.     Limitations on Use of Cash Collateral and Carve Out. The Prepetition Collateral,

the Cash Collateral and the Carve Out may not be used in connection with: (a) preventing,

hindering, or delaying any of the Prepetition Term Loan Parties’ enforcement or realization upon

any of the Prepetition Collateral, DIP Collateral, or Adequate Protection Collateral; (b) using or

seeking to use Cash Collateral or selling or otherwise disposing of Prepetition Collateral, DIP

Collateral or Adequate Protection Collateral without the consent of the Prepetition Term Loan

Agent; (c) using or seeking to use any insurance proceeds constituting Prepetition Collateral, DIP

Collateral, or Adequate Protection Collateral without the consent of the Prepetition Term Loan

Agent; (d) incurring debt without the prior consent of the Prepetition Term Loan Agent, except

to the extent permitted under the Prepetition Term Loan Agreement; (e) seeking to amend or

modify any of the rights granted to the DIP Secured Parties or the Prepetition Secured Parties

under this Final Order, the DIP Documents, or the Prepetition Documents, including seeking to

use Cash Collateral, DIP Collateral and/or Adequate Protection Collateral on a contested basis;

(f) objecting to or challenging in any way the DIP Liens, DIP Obligations, Prepetition Liens,

Prepetition Obligations, Adequate Protection Collateral, DIP Collateral, Cash Collateral or, as

the case may be, Prepetition Collateral, or any other claims or liens, held by or on behalf of any

of the DIP Secured Parties or the Prepetition Secured Parties, respectively; (g) asserting,

commencing, or prosecuting any claims or causes of action whatsoever, including, without

limitation, any actions under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions to recover or disgorge payments, against any of the DIP Secured Parties,

the Prepetition Secured Parties, or any of their respective affiliates, agents, attorneys, advisors,



                                                43
             Case 19-11299-LSS          Doc 238       Filed 08/07/19     Page 44 of 56



professionals, officers, directors, and employees; (h) litigating, objecting to, challenging, or

contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,

priority, or enforceability of any of the DIP Obligations, the DIP Liens, the Prepetition Liens,

Prepetition Secured Obligations or any other rights or interests of any of the DIP Secured Parties

or the Prepetition Secured Parties; or (i) seeking to subordinate, recharacterize, disallow or avoid

the DIP Obligations or the Prepetition Obligations; provided that the Committee may use up to

$50,000 (in the aggregate) in connection with the investigation (including discovery

proceedings), but not the initiation or prosecution, of any claims, causes of action, adversary

proceedings, or other litigation against the Prepetition Secured Parties.

       39.     Payment of Compensation. Nothing herein shall be construed as a consent to the

allowance of any professional fees or expenses of any Case Professionals or shall affect the right

of the Prepetition Term Loan Parties to object to the allowance and payment of such fees and

expenses. So long as an unwaived Event of Default has not occurred, the Debtors shall be

permitted to pay fees and expenses allowed and payable by final order (that has not been vacated

or stayed, unless the stay has been vacated) under sections 328, 330, 331, and 363 of the

Bankruptcy Code, as the same may be due and payable, as reflected in the most recent Approved

Budget provided by the Debtors to the Prepetition Term Loan Agent.

       40.     Effect of Stipulations on Third Parties.

                       (a)     Prepetition   ABL      Parties.     The      admissions,   stipulations,

agreements, releases, and waivers set forth in this Final Order with respect to the Prepetition

ABL Parties and DIP Secured Parties are and shall be binding on the Debtors, each of the

Debtors’ estates, any subsequent trustee, responsible person, examiner with expanded powers,

any other estate representative, and all creditors and parties in interest and all of their successors



                                                 44
             Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 45 of 56



in interest and assigns, including, without limitation, the Committee, upon entry of this Final

Order.

                      (b)     Prepetition Term Loan Secured Parties.             The admissions,

stipulations, agreements, releases, and waivers set forth in this Final Order with respect to the

Prepetition Term Loan Parties (collectively, the “Prepetition Term Lien and Claim Matters”) are

and shall be binding on the Debtors, each of the Debtors’ estates, any subsequent trustee,

responsible person, examiner with expanded powers, any other estate representative, and all

creditors and parties in interest and all of their successors in interest and assigns, including,

without limitation, the Committee, unless, and solely to the extent that, a party in interest with

standing and requisite authority (other than the Debtors, as to which any Challenge              is

irrevocably waived and relinquished) (i) has timely filed the appropriate pleadings required

under the Bankruptcy Code and Bankruptcy Rules (in each case subject to the limitations set

forth in this paragraph 40 hereof) challenging the Prepetition Term Lien and Claim Matters (each

such proceeding or appropriate pleading commencing a proceeding or other contested matter, a

“Challenge”) by no later than (a) 60 days from the date of formation of a Committee (if

appointed), or (b) August 27, 2019 for any other party with requisite standing (the deadline

established by clauses (a) and (b), the “Challenge Deadline”), and (ii) this Court enters judgment

in favor of the plaintiff or movant in any such timely and properly commenced Challenge

proceeding and any such judgment has become a final judgment that is not subject to any further

review or appeal. Notwithstanding the foregoing, if a chapter 11 trustee is appointed or the

Cases are converted to chapter 7 prior to the expiration of the Challenge Deadline, (1) the

chapter 11 trustee or chapter 7 trustee, as applicable, shall have until the later of the Challenge

Deadline or the thirtieth (30th) day after the appointment of the chapter 11 trustee or the



                                                45
             Case 19-11299-LSS           Doc 238     Filed 08/07/19   Page 46 of 56



conversion of the Case to chapter 7, as applicable to commence a Challenge. Notwithstanding

the foregoing the Debtors, for themselves and their estates, and the Committee each hereby (a)

forever and irrevocably waive any right to bring a Challenge and agree that the Challenge

Deadline is terminated as to each of them; and (b) covenant that in the event any party makes a

Challenge, (i) any amounts budgeted to the Committee pursuant to the Budget will terminate on

a pro rata basis effective as of the date of any Challenge such that the Committee shall, subject to

the Carve-Out, only have the right to such budgeted amount prior to the date of such Challenge;

and (ii) the Debtors and the Committee will support resolution of the Challenge such that the

settlement would result in a condition consistent with the terms of this Order and the Budget.

Notwithstanding the foregoing in Paragraph 40(b)(i), the Committee’s reasonable attorneys fees

and expenses in connection with supporting the resolution of any Challenge shall be paid by the

Debtors and deemed to be added to the amounts allocated to the Committee in the Budget.

               (c)     Binding Effect.     To the extent no Challenge is timely and properly

commenced by the Challenge Deadline, or to the extent such proceeding does not result in a final

and non-appealable judgment or order of this Court that is inconsistent with the Prepetition Term

Lien and Claim Matters, then, without further notice, motion, or application to, order of, or

hearing before, this Court and without the need or requirement to file any proof of claim, the

Prepetition Term Lien and Claim Matters shall become binding, conclusive, and final on any

person, entity, or party in interest in the Chapter 11 Cases, and their successors and assigns, and

in any Successor Case for all purposes and shall not be subject to challenge or objection by any

party in interest, including, without limitation, a trustee, responsible individual, examiner with

expanded powers, or other representative of the Debtors’ estates. Notwithstanding anything to

the contrary herein, if any such proceeding is properly and timely commenced, the Prepetition



                                                46
             Case 19-11299-LSS         Doc 238        Filed 08/07/19   Page 47 of 56



Term Lien and Claim Matters shall nonetheless remain binding on all other parties in interest and

preclusive as provided in subparagraph (a) above except to the extent that any of such Prepetition

Term Lien and Claim Matters is expressly the subject of a timely and properly filed Challenge,

which Challenge is successful as set forth in a final judgment as provided in subparagraph (a)

above, and only as to plaintiffs or movants that have complied with the terms hereof. Upon entry

of this Final Order, to the extent any such Challenge proceeding is timely and properly

commenced, the Prepetition Secured Parties shall be entitled to payment of the related costs and

expenses, including, but not limited to, reasonable attorneys’ fees, incurred under the Prepetition

Documents in defending themselves in any such proceeding as adequate protection. Upon a

successful Challenge brought pursuant to this paragraph 40 hereof, the Court may fashion any

appropriate remedy, including without limitation claw back of Prepetition Obligations repaid

pursuant to the DIP Financing and Cash Collateral Orders.

       41.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect, or incidental beneficiary.

       42.     Section 506(c) Claims. No costs or expenses of administration which have been

or may be incurred in the Chapter 11 Cases at any time shall be charged against the DIP Secured

Parties, the Prepetition ABL Parties, the Prepetition Term Loan Parties, or any of their respective

claims, the DIP Collateral, the Adequate Protection Collateral or the Prepetition Collateral

pursuant to sections 105 or 506(c) of the Bankruptcy Code, or otherwise, without the prior

written consent of the DIP Secured Parties, the Prepetition ABL Parties, and the Prepetition

Term Loan Parties, as applicable, and no such consent shall be implied from any other action,

inaction, or acquiescence by any such agents or lenders.



                                                 47
             Case 19-11299-LSS          Doc 238       Filed 08/07/19    Page 48 of 56



       43.     No Marshaling/Applications of Proceeds.            The DIP Secured Parties and

Prepetition Secured Parties shall not be subject to the equitable doctrine of “marshaling” or any

other similar doctrine with respect to any of the DIP Collateral, the Adequate Protection

Collateral or the Prepetition Collateral, as the case may be, and proceeds shall be received and

applied pursuant to the DIP Financing and Cash Collateral Orders and the DIP Documents

notwithstanding any other agreement or provision to the contrary.

       44.     Section 552(b). The Prepetition Secured Parties shall each be entitled to all of the

rights and benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case”

exception under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured

Parties, with respect to proceeds, product, offspring or profits of any of the Prepetition Collateral,

the Adequate Protection Collateral, or the DIP Collateral.

       45.     Access to Collateral. Notwithstanding anything contained herein to the contrary

and without limiting any other rights or remedies of the Prepetition Term Loan Agent exercisable

on behalf of the Prepetition Term Loan Parties contained in this Final Order, or otherwise

available at law or in equity, and subject to the terms of the Prepetition Term Loan Documents,

upon written notice to the landlord of any leased premises that an Event of Default has occurred

and is continuing, the Prepetition Term Loan Agent, may, subject to the applicable notice

provisions, if any, in this Final Order and any separate applicable agreement by and between

such landlord and the Prepetition Term Loan Agent, enter upon any leased premises of the

Debtors for the purpose of exercising any remedy with respect to the Prepetition Collateral, the

DIP Collateral or the Adequate Protection Collateral located thereon and shall be entitled to all

of the Debtors’ rights and privileges as lessee under such lease without interference from the

landlords thereunder, provided that the Prepetition Term Loan Agent shall be obligated only to



                                                 48
               Case 19-11299-LSS        Doc 238       Filed 08/07/19    Page 49 of 56



pay rent of the Debtors that first accrues after the written notice referenced above and that is

payable during the period of such occupancy by the Prepetition Term Loan Agent calculated on a

daily per diem basis. Nothing herein shall require the Prepetition Term Loan Agent to assume

any lease as a condition to the rights afforded in this paragraph 45 hereof. For the avoidance of

doubt, subject to (and without waiver of) the rights of the Prepetition Term Loan Parties under

applicable nonbankruptcy law, the Prepetition Term Loan Parties can only enter upon a leased

premises after an Event of Default in accordance with (i) a separate agreement with the landlord

at the applicable leased premises, or (ii) upon entry of an order of this Court obtained by motion

of the Prepetition Term Loan Agent on such notice to the landlord as shall be required by this

Court.

         46.    Limits on Lender Liability. Nothing in the DIP Financing and Cash Collateral

Orders, or any other documents related thereto shall in any way be construed or interpreted to

impose or allow the imposition upon the Prepetition Term Loan Parties of any liability for any

claims arising from any activities by the Debtors in the operation of their businesses or in

connection with the administration of these Chapter 11 Cases. The Prepetition Term Loan

Parties shall not, solely by reason of permitting the Debtors to use Cash Collateral, be deemed in

control of the operations of the Debtors or to be acting as a “responsible person” or “owner or

operator” with respect to the operation or management of the Debtors (as such terms, or any

similar terms, are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq., as amended, or any similar federal or

state statute). Nothing in this Final Order, shall in any way be construed or interpreted to impose

or allow the imposition upon the Prepetition Term Loan Parties of any liability for any claims

arising from the prepetition or postpetition activities of any of the Debtors.



                                                 49
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 50 of 56



       47.     Insurance Proceeds and Policies. Upon entry of this Final Order and to the fullest

extent provided by applicable law, the Prepetition Term Loan Agent (on behalf of the Prepetition

Term Loan Parties) shall be, and shall be deemed to be, without any further action or notice,

named as loss payee, lender’s loss payee, mortgagee or additional insured, as applicable, on each

insurance policy maintained by the Debtors that in any way relates to the Prepetition Collateral,

the Adequate Protection Collateral or the DIP Collateral.

       48.     Joint and Several Liability. Nothing in this Final Order shall be construed to

constitute a substantive consolidation of any of the Debtors’ estates, it being understood,

however, that the Debtors shall be jointly and severally liable for the obligations hereunder and

all Prepetition Term Loan Obligations in accordance with the terms hereof or of the Prepetition

Term Loan Documents.

       49.     No Superior Rights of Reclamation. Based on the findings and rulings herein

regarding the integrated nature of the Prepetition Documents and the relation back of the

Prepetition Term Loan Adequate Protection Liens, any alleged right of a seller of goods to

reclaim such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien;

rather, any such alleged claims arising or asserted as a right of reclamation (whether asserted

under section 546(c) of the Bankruptcy Code or otherwise) shall have the same rights and

priority with respect to the Prepetition Term Loan Adequate Protection Liens as such claim had

with the Prepetition Liens.

       50.     Rights Preserved. Notwithstanding anything herein to the contrary, the entry of

this Final Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly: (a) the Prepetition Term Loan Parties’ right to seek any other or supplemental relief in

respect of the Debtors; (b) any of the rights of any of the Prepetition Term Loan Parties under the



                                                50
             Case 19-11299-LSS         Doc 238           Filed 08/07/19   Page 51 of 56



Bankruptcy Code or under non-bankruptcy law, including, without limitation, the right to (i)

request modification of the automatic stay of section 362 of the Bankruptcy Code, (ii) request

dismissal of any of the Chapter 11 Cases or Successor Cases, conversion of any of the Chapter

11 Cases to cases under chapter 7, or appointment of a chapter 11 trustee or examiner with

expanded powers, or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy

Code, a Chapter 11 plan or plans; or (c) subject to the Intercreditor Agreement, any other rights,

claims or privileges (whether legal, equitable or otherwise) of any of Prepetition Term Loan

Parties. Notwithstanding anything herein to the contrary, the entry of this Final Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, the Debtors’, the

Committee’s, or any party in interest’s right to oppose any of the relief requested in accordance

with the immediately preceding sentence except as expressly set forth in this Final Order. Entry

of this Final Order is without prejudice to any and all rights of any party in interest with respect

to any other position which any party in interest deems appropriate to raise in the Debtors’

Chapter 11 Cases.

       51.     No Waiver by Failure to Seek Relief. The failure of the Prepetition Term Loan

Parties to seek relief or otherwise exercise their rights and remedies under this Final Order, the

Prepetition Term Loan Documents, or applicable law, as the case may be, shall not constitute a

waiver of any of the rights hereunder, thereunder, or otherwise of the Prepetition Term Loan

Parties, the Committee, or any party in interest.

       52.     Binding Effect of Final Order. Immediately upon execution by this Court, the

terms and provisions of this Final Order shall become valid and binding upon and inure to the

benefit of the Debtors, DIP Parties, Prepetition Secured Parties, all other creditors of any of the

Debtors, the Committee (or any other court appointed committee), and all other parties-in-



                                                    51
             Case 19-11299-LSS         Doc 238       Filed 08/07/19   Page 52 of 56



interest and their respective successors and assigns, including any trustee or other fiduciary

hereafter appointed in any of the Chapter 11 Cases, any Successor Cases, or upon dismissal of

any Chapter 11 Case or Successor Case.

       53.     No Modification of Final Order. Until and unless all Prepetition Term Loan

Obligations have been Paid in Full, the Debtors irrevocably waive the right to seek and shall not

seek or consent to, directly or indirectly: (a) without the prior written consent of the Prepetition

Term Loan Agent, (i) any modification, stay, vacatur or amendment to this Final Order; or (ii) a

priority claim for any administrative expense or unsecured claim against the Debtors (now

existing or hereafter arising of any kind or nature whatsoever, including, without limitation, any

administrative expense of the kind specified in sections 503(b), 506(c), 507(a) or 507(b) of the

Bankruptcy Code) in any of the Chapter 11 Cases or Successor Cases, equal or superior to the

Prepetition Term Loan Adequate Protection Superpriority Claims, other than the Carve Out; (b)

without the prior written consent of the Prepetition Term Loan Agent for any order allowing use

of Cash Collateral (other than as permitted during the Default Notice Period) resulting from

Adequate Protection Collateral; or (c) without the prior written consent of the Prepetition Term

Loan Agent, any lien on any of the Adequate Protection Collateral, the DIP Collateral, or the

Prepetition Collateral with priority equal or superior to the Prepetition Term Loan Liens or

Prepetition Term Loan Adequate Protection Liens. The Debtors irrevocably waive any right to

seek any amendment, modification or extension of this Final Order without the prior written

consent, as provided in the foregoing, of the DIP Agent or the Prepetition Agents, and no such

consent shall be implied by any other action, inaction or acquiescence of the DIP Agent or the

Prepetition Agents.




                                                52
             Case 19-11299-LSS          Doc 238      Filed 08/07/19   Page 53 of 56



       54.     Continuing Effect of Intercreditor Agreement. The Debtors, the DIP Secured

Parties, and the Prepetition Secured Parties each shall be bound by, and in all respects of the DIP

Facility shall be governed by, and be subject to all the terms, provisions and restrictions of the

Intercreditor Agreement, to the extent such agreement remains in effect in accordance with its

terms as of the date in question.

       55.     Final Order Controls. In the event of any inconsistency between the terms and

conditions of the Prepetition Term Loan Documents or the other DIP Financing and Cash

Collateral Orders and of this Final Order, the provisions of this Final Order shall govern and

control.

       56.     Discharge. The obligations of the Debtors with respect to the adequate protection

provided herein shall not be discharged by the entry of an order confirming any plan of

reorganization in any of the Chapter 11 Cases, notwithstanding the provisions of section 1141(d)

of the Bankruptcy Code, unless such obligations have been Paid in Full, on or before the

effective date of such confirmed plan of reorganization, or the Prepetition Term Loan Agent has

otherwise agreed in writing.        None of the Debtors shall propose or support any plan of

reorganization or sale of all or substantially all of the Debtors’ assets, or order confirming such

plan or approving such sale, that is not conditioned upon the payment of the Debtors’ obligations

with respect to the adequate protection provided for herein, in full in cash within a commercially

reasonable period of time (and in no event later than the effective date of such plan of

reorganization or sale) (a “Prohibited Plan or Sale”) without the written consent of the

Prepetition Term Loan Agent. For the avoidance of doubt, (i) the Debtors’ proposal or support

of a Prohibited Plan or Sale, or the entry of an order with respect thereto, shall constitute an

Event of Default hereunder; and (ii) in no event may the adequate protection provided herein to



                                                53
             Case 19-11299-LSS        Doc 238        Filed 08/07/19   Page 54 of 56



the Prepetition Term Loan Lenders be discharged under a reorganization plan in these Chapter

11 Cases or otherwise absent consent of the Prepetition Term Loan Agent or indefeasible

payment in full of the Prepetition Term Loan Obligations.

       57.     Survival. The provisions of this Final Order and any actions taken pursuant

hereto shall survive entry of any order which may be entered: (a) confirming any plan of

reorganization in any of the Chapter 11 Cases; (b) converting any of the Chapter 11 Cases to a

case under chapter 7 of the Bankruptcy Code; (c) dismissing any of the Chapter 11 Cases or any

Successor Cases; or (d) pursuant to which this Court abstains from hearing any of the Chapter 11

Cases or Successor Cases. The terms and provisions of this Final Order, including the claims,

liens, security interests, and other protections granted to the Prepetition Term Loan Parties

granted pursuant to this Final Order, notwithstanding the entry of any such order, shall continue

in the Chapter 11 Cases, in any Successor Cases, or following dismissal of the Chapter 11 Cases

or any Successor Cases, and shall maintain their priority as provided by this Final Order until: in

respect of the Prepetition Term Loan Facility, all Prepetition Term Loan Obligations pursuant to

the Prepetition Term Loan Documents and this Final Order, have been paid in full. The terms

and provisions concerning the indemnification of the DIP Secured Parties shall continue in the

Chapter 11 Cases, in any Successor Cases, following dismissal of the Chapter 11 Cases or any

Successor Cases, following termination of the DIP Documents and/or the indefeasible repayment

of the DIP Obligations.

       58.     Subject to the expiration of the Challenge Period in the case of the Prepetition

Term Loan Parties and effective upon entry of this Final Order in the case of the Prepetition

ABL Parties and the DIP Secured Parties, the Debtors have agreed as a condition to obtaining

financing under the DIP Facility, that in consideration of the Prepetition Term Loan Parties,



                                                54
             Case 19-11299-LSS          Doc 238       Filed 08/07/19    Page 55 of 56



Prepetition ABL Parties, the DIP Agent, and the DIP Lenders permitting the Debtors to use the

prepetition collateral (including Cash Collateral) and providing other credit and financial

accommodations to the Debtors pursuant to the provisions of the Prepetition Term Loan

Documents, the Prepetition ABL Documents, the DIP Documents, and the DIP Financing and

Cash Collateral Order, each Debtor, on behalf of itself its estates and its successors and assigns,

(collectively, the “Prepetition Secured Parties and DIP Releasors”), do hereby forever release,

discharge and acquit each Prepetition Term Loan Party (solely in its capacity as such),

Prepetition ABL Party, the DIP Agent, and each DIP Lender, and each of their respective

successors and assigns, and their present and former shareholders, affiliates, subsidiaries,

divisions, predecessors, directors, officers, attorneys, employees and other representatives in

their respective capacities as such (collectively, the “Releasees”) of and from any and all claims,

demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness and

obligations, of every kind, nature and description, with respect to the Prepetition Term Loan

Obligations, Prepetition ABL Obligations, the Prepetition ABL Documents, the DIP Obligations,

and the DIP Documents, and any loans, advances, letters of credit, bank products, or other

financial accommodations made by any of the Prepetition Term Loan Parties (solely in their

capacities as such) or the Prepetition ABL Parties to the Debtors (or any of them) pursuant to the

Prepetition Term Loan Documents or the Prepetition ABL Documents, respectively, including,

without limitation, any so-called “lender liability” claims or defenses, that the Prepetition

Secured Parties and DIP Releasors had, have or hereafter can or may have against the Releasees

as of the date hereof, in respect of events that occurred on or prior to the date hereof. In addition,

upon the July 12, 2019 repayment in full of all Prepetition ABL Obligations owed to the

Prepetition ABL Parties and the DIP Obligations owed to the DIP Agent and the DIP Lenders by



                                                 55
             Case 19-11299-LSS          Doc 238       Filed 08/07/19    Page 56 of 56



the Debtors and the termination of the rights and obligations arising under the Prepetition ABL

Documents and the DIP Documents (which payment and termination were on terms and

conditions acceptable to the Prepetition ABL Agent and DIP Agent, respectively), the Prepetition

ABL Parties, the DIP Agent and the DIP Lenders, were released from any and all obligations,

liabilities, actions, duties, responsibilities and causes of action arising or occurring in connection

with or related to the Prepetition ABL Documents, the DIP Documents, the DIP Financing and

Cash Collateral Orders (including without limitation any obligation or responsibility (whether

direct or indirect, absolute or contingent, due or not due, primary or secondary, liquidated or

unliquidated) to pay or otherwise fund the Carve Out (or any portion thereof), on terms and

conditions acceptable to the Prepetition ABL Agent and DIP Agent, but for the avoidance of

doubt, excluding any claims or causes of action for gross negligence or willful misconduct).

       59.     [Reserved].

       60.     [Reserved].

       61.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce the

terms of, any and all matters arising from or related to the DIP Facility, the Debtors’ use of Cash

Collateral, and/or this Final Order.




      Dated: August 7th, 2019                          LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                       56    UNITED STATES BANKRUPTCY JUDGE
